Citation Nr: 1143423	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-36 971A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee bursitis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee bursitis.

3.  Entitlement to an initial compensable rating for anemia.

4.  Entitlement to an initial compensable rating from February 1, 2008 to January 8, 2010, and in excess of 10 percent from January 8, 2010, for bilateral pes planus.

5.  Entitlement to an initial rating in excess of 10 percent from February 1, 2008 to February 6, 2010, and in excess of 30 percent from February 6, 2010, for depression.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Waco, Texas.  For reasons that will be explained in more detail below, the Board finds that it also has jurisdiction over a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2011, the Veteran did not report for a hearing she had requested before a Veterans' Law Judge traveling to the RO and no good cause has been shown.  Therefore, the Board will adjudicate the appeal without a hearing.  38 C.F.R. § 20.704 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In April 2009, the Veteran notified the RO that she received treatment for her service connected disabilities at the Phoenix, Arizona and Temple, Texas VA Medical Centers.  She also notified the RO in April 2009 and December 2009, as well as at her February 2010 VA examination, that she received therapy for her depression.  Likewise, the Veteran in April 2009 and again in December 2009 notified the RO that she had stopped working and/or lost time from work and/or school because of her service connected disabilities.

In this regard, the record on appeal reveals that the RO obtained and associated with the record the Veteran's March 2009 as well as October 2009 to March 2010 treatment records from the Texas Central Healthcare System and in August 2010 asked the claimant to provide VA with an authorization to obtain her therapy records.  

However, the record on appeal does not show that the RO requested or obtained any of the Veteran's treatment records from the Phoenix VA Medical Center, her January 2008 to February 2009 and post March 2010 treatment records from the Texas Central Healthcare System including her records from the Temple VA Medical Center, or records that document the time she claims that she has lost from work and school.  The record also does not show that the claimant has, as yet, provided VA with the authorization to obtain her therapy records.  

Therefore, the Board finds that a remand is required to attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Given the above development, while the appeal is in remand status the Veteran should also be afforded new VA examinations to ascertain the current severity of her service connected disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for higher initial evaluations for the Veteran's bilateral knee disabilities, the Board notes that while the January 2010 VA examiner opined that she had pain at extremes of flexion of both knees, he did not thereafter state at what degree of flexion this pain started.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination also did not address to what extent, if any, there was limitation of function caused by pain.  38 C.F.R. § 4.40; Mitchell v. Shinseki No. 09-2169, WL 3672294, at *4 (Vet. App. Aug. 21, 2011).  Therefore, the Board finds that a remand is also required to obtain this information.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for a TDIU, the Veteran in April 2009 notified the RO that her service connected disabilities caused her to stop working.  Accordingly, the Board finds that the issue of TDIU is part and parcel of the determination of the initial evaluations for her service connected disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  However, because the record does not show that the Veteran has received 38 U.S.C.A. § 5103(a) (West 2002) notice as to this claim, an opportunity to provide VA with evidence and argument in support of this claim, or has been provided a VA examination in accordance with 38 U.S.C.A. § 5103A(d) (West 2002), the Board finds that this issue must also be remanded to the RO for this development.  

As to all of the issues on appeal, the Board also finds that while the appeal is in remand status the Veteran should be provided for the first time with Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. § 5103(a).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2011) with respect to all the issues on appeal including her claim for a TDIU.

2. The RO/AMC should obtain and associate with the record all of the Veteran's post-January 2009 treatment records from the Phoenix, Arizona VA Medical Center as well as her January 2008 to February 2009 and post March 2010 treatment records from the Central Texas Healthcare System including all her records from the Temple VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

3. The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record all of her therapy records as well as any work and/or school records that document the time she claims that she has lost because of her service connected disabilities.  All actions to obtain the requested records should be documented fully in the claims file.  

4. The RO/AMC must also contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for a TDIU.  Based on her response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file. 

5. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the VA rating criteria for knee bursitis, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her knee disabilities.  As to lost knee motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of each knee, with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension in the right and left knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knees.

6. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for her anemia.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her anemia.

7. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for her bilateral pes planus.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her bilateral pes planus.

8. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a examination for her depression.  The claims file should be provided to the examiner in connection with the examination.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her depression without taking into account any non service connected disorder.  A Global Assessment of Functioning (GAF) score that does not take into any non service connected disorders should also be provided.  

9. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her service connected disabilities.  In addition to any other information provided, the examiner should provide an answer to the following question: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities acting alone caused her to be unable to secure or follow a substantially gainful occupation? When answering this question, the examiner should not consider the effects of age or any non-service connected disabilities.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

10. The RO/AMC should thereafter readjudicate the claims including the claim for a TDIU.  As to the bilateral knee disabilities, such readjudication should take into account any lost motion caused by pain, whether separate ratings are warranted, in each knee, for lost flexion, extension, and/or instability, and whether "staged" ratings are appropriate.  See DeLuca, supra; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

